DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The disclosure is objected to because of the following informalities: apparent typographical error.  Paragraph [128] refers to FIG.6, however it appears to be discussing FIG. 9.  Appropriate correction is required.
Further, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:  apparent typographical error.  The examiner suggest and for purposes of examination will use “… [[form]] from each other …” in line 3 of claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18 (dependent on 2) “wherein portions of the first and second virtual lines extending upwards from a crossing point between the first virtual line and the second virtual line form an acute angle therebetween” has clarity issues.  Particularly it is unclear what the further limitation is.  Claim 2 already requires among other things “wherein a first virtual line extending in a lateral direction of the display unit and a second virtual line extending in the optical axis direction form an acute angle or an obtuse angle therebetween”.  Two intersecting lines that are not orthogonal form two acute angles and two obtuse angles and if the lines “extend in the same direction” they would inherently form an acute angle therebetween.  Thus the limitation of claim 2 would make all of the limitations of claim 18 inherent.  For purposes of examination the examiner will interpret the limitations of claim 18 to be inherent due to the limitations of claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

Claim 18 (dependent on 2) is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As set forth above claim 18 is interpret to be inherent due to the limitations of claim 2.  Therefore, claim 18 fails to further limit the invention.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Warning
Applicant is advised that should claim 2 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-3, 8-9, 11 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. international patent document WO2016/047621, using US Patent Application Publication 2017/0299922 as an English translation.
Regarding claim 1 Matsuura discloses a head up display device (title e.g. figure 2 head up display 100) comprising: a light source unit (e.g. figure 3 light source 10); a first light transfer member disposed to face the light source unit in an optical axis direction (e.g. including at least parallel light generation means 20 & lens array 40); a second light transfer member (e.g. including at least  second focusing lens 52) comprising a light transmitting portion (e.g. 52) formed to have a curved shape having an upwardly1 convex upper surface and a downwardly convex lower surface (see figures 3 & 7b-c), the light transmitting portion being disposed to face the first light transfer member in the optical axis direction (see figure 3); a display unit (e.g. liquid crystal display element 2) disposed to face the second light transfer member in the optical axis direction (see figure 3), the display unit receiving light emerging from the second light transfer member (see figure 3); and a light diffusion member (e.g. diffusion plate 70) disposed between the second light transfer member and the display unit (see figure 3), wherein the display unit (e.g. 2) has a plane shape (see figure 3), and the light diffusion member (e.g. 70) has a plane shape (see figure 3), and the display unit is disposed to be inclined with respect to the optical axis direction (see figure 3), and the light diffusion member is disposed to be inclined with respect to the optical axis direction such that the light diffusion member is parallel to the display unit (see figure 3). 
Regarding claim 2 Matsuura discloses the head up display device according to claim 1, as set forth above.  Matsuura further discloses wherein a first virtual line extending in a lateral direction of the 
[AltContent: textbox (2nd line)][AltContent: connector][AltContent: textbox (obtuse)][AltContent: textbox (obtuse)][AltContent: textbox (acute)][AltContent: textbox (acute)][AltContent: textbox (3rd line)][AltContent: textbox (1st line)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    175
    186
    media_image1.png
    Greyscale

Figure 1.  Annotated portion of figure 3


Regarding claim 18 Matsuura discloses the head up display device according to claim 2, as set forth above.  Matsuura further discloses wherein portions of the first and second virtual lines extending upwards from a crossing point between the first virtual line and the second virtual line form an acute angle therebetween (inherent that two intersecting lines that are not orthogonal to “extend” in the same direction to form an acute angle therebetween, see annotated figure 1 above).
Regarding claim 3 Matsuura discloses the head up display device according to claim 1, as set forth above.  Matsuura further discloses wherein a first distance as a minimum distance between facing surfaces of the display unit and the light diffusion member is shorter than a second distance as a minimum distance between facing surfaces of the second light transfer member and the light diffusion member (see figure 3).
Regarding claim 8 Matsuura discloses the head up display device according to claim 1, as set forth above.  Matsuura further discloses it is further comprising a first heat dissipation member coupled to the light source unit and comprising a plurality of first heat dissipation fins (paragraph [0027] “heat radiation member is, for example, a fin-shaped structure …”).

Regarding claim 11 Matsuura discloses the head up display device according to claim 1, as set forth above.  Matsuura further discloses wherein the first light transfer member (e.g. at least 20 & 40) comprises a first flange (see annotated figure 2 below) protruded from a lower surface of the first light transfer member to space the light source unit (e.g. 10) and the first light transfer member from each other in the optical axis direction (see annotated figure 2 below).
[AltContent: textbox (optical axis)][AltContent: textbox (flange)][AltContent: oval]
    PNG
    media_image2.png
    194
    225
    media_image2.png
    Greyscale

Figure 2.  Annotated portion of figure 3


Regarding claim 19 Matsuura discloses a head up display device (title e.g. figure 2 head up display 100) comprising: a light source unit (e.g. figure 3 light source 10); a first light transfer member disposed to face the light source unit in an optical axis direction (e.g. including at least parallel light generation means 20 & lens array 40); a second light transfer member (e.g. including at least  second focusing lens 52) comprising a light transmitting portion (e.g. 52) formed to have a curved shape having an upwardly convex upper surface and a downwardly convex lower surface (see figures 3 & 7b-c), the light transmitting portion being disposed to face the first light transfer member in the optical axis direction (see figure 3); a display unit (e.g. liquid crystal display element 2) disposed to face the second 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. international patent document WO2016/047621, using US Patent Application Publication 2017/0299922 as an English translation, in view of Hirayama et al. US Patent Application Publication 2015/0138487.
Regarding claim 4 Matsuura discloses the head up display device according to claim 1, as set forth above.  
Regarding wherein the light diffusion member is formed with embossed portions- no patentable weight is given since this is a product by process type limitation.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
Matsuura further discloses the light diffusion member (e.g. 70) may have at least one side roughened (paragraph [0037]), where the roughened portions of the roughened surface are interpreted to be commensurate with the embossed portions.
Matsuura does not disclose at least a part of the embossed portions having an oval shell shape or a spherical shell shape.
Hirayama teaches a display using a backlight (inter alia paragraph [0004]) including an optical sheet (title & abstract e.g. figures 13-14 optical sheet 120) with embossed portions (e.g. microlenses 45) having an oval shell shape or a spherical shell shape (paragraph [0095] “45 has a substantially elliptical shape in a plan view” see figures 13-14) for the purpose of scattering the light into the display panel 

Regarding claims 5 and 16 Matsuura as modified by Hirayama discloses the head up display device according to claim 4, as set forth above.
Matsuura and Hirayama do not disclose or teach wherein each of the embossed portions is configured such that a plane contacting an uppermost surface of the embossed portion forms a predetermined angle with respect to a tangent line of another surface of the embossed portion, and a first angle as a maximum angle between the tangent line and the plane in a cross-section of the oval shell-shaped embossed portion taken along a longer axis of the embossed portion is 5° to 30°, as recited in claim 5; wherein a second angle as a maximum angle between the tangent line and the plane in a cross-section of the oval shell-shaped embossed portion taken along a shorter axis of the embossed portion is 10° to 60°, as recited in claim 16.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  The combination of Matsuura and Hirayama discloses a head up display device using a diffuser with oval shell shape portions, as set forth above.  The benefits of having the claimed angles would be to sufficiently diffuse/homogenize the light within a usable cone.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the head up display device using a diffuser with oval shell shape portions as disclosed by Matsuura as modified by Hirayama to have a first angle of 5° to 30° and a second angle of 10° to 60° since discovering the optimum or workable ranges involves only routine 

Regarding claim 17 Matsuura as modified by Hirayama discloses the head up display device according to claim 16, as set forth above.  Matsuura does not disclose wherein the second angle is equal to or greater than the first angle.  Hirayama further teaches the second angle is equal to or greater than the first angle (inherent that from the same height that the second angle ≥ the first angle, see figure 14).  It has been held that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. international patent document WO2016/047621, using US Patent Application Publication 2017/0299922 as an English translation, in view of Sugikawa US Patent Application Publication 2017/0139206.
Regarding claim 10 Matsuura as modified by Hirayama discloses the head up display device according to claim 9, as set forth above.  
Matsuura does not disclose wherein the casing comprises a second heat dissipation member formed at a side portion thereof and includes a second heat dissipation fin.
Sugikawa teaches a head up display device (title e.g. figure 2 HUD apparatus 10) with a casing (e.g. case 14) and further teaches a heat dissipation member (e.g. radiation fin 24) formed at a side portion of the case (see figure 2) and includes a heat dissipation fin (see figure 2) for the purpose of dissipating heat, such as from sunlight (paragraph [0019]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the head up display device as disclosed by Matsuura to have the casing comprises a second heat dissipation member formed .

Claims 7, 12-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. international patent document WO2016/047621, using US Patent Application Publication 2017/0299922 as an English translation, in view of Bowen et al. US Patent 6,324,010.
Regarding claims 12-15 Matsuura discloses the head up display device according to claim 11, as set forth above.  Matsuura further discloses the optical elements having various flanges, see figure 3 elements 20, 30, 40 & 51, which in conjunction with the case body 80 and cover member 90 have the function of spacing the optical elements from each other in the optical axis direction.
Matsuura does not disclose wherein the first light transfer member comprises a second flange protruded from an upper surface of the first light transfer member to space the first light transfer member and the second light transfer member from each other in the optical axis direction, as recited in claim 12; wherein the second light transfer member comprises a third flange protruded from a lower surface of the second light transfer member to space the first light transfer member and the second light transfer member from each other in the optical axis direction, as recited in claim 13; wherein a first protrusion is formed at an upper surface of the second flange, and a first groove is formed at a lower surface of the third flange at a position corresponding to the first protrusion such that the first protrusion is inserted into the first groove, as recited in claim 14; and/or wherein a first protrusion is formed at a lower surface of the third flange, and a first groove is formed at an upper surface of the second flange at a position corresponding to the first protrusion such that the first protrusion is inserted into the first groove, as recited in claim 15.  
Bowen teaches an alternative means to assemble optical systems (title e.g. figure 14) where two optical elements (e.g. 10) use flanges (e.g. spacers 31) to space the elements apart from each other in 
Regarding claim 21 Matsuura as modified by Bowen discloses the head up display device according to claim 14, as set forth above.  Matsuura further discloses wherein the first light transfer member (e.g. at least 20 & 40) includes a convex lens section (e.g. 40).
Regarding claim 7 Matsuura as modified by Bowen discloses the head up display device according to claim 21, as set forth above.  Matsuura further discloses wherein the light source unit (e.g. 10) includes a plurality of light emitting elements (paragraph [0027] “10 comprises two LEDs”) disposed at uniform intervals (inherent that 2 elements have a uniform interval), and wherein the convex lens section comprises a plurality of convex lenses (paragraph [0030] “lens array 40 is … a plurality of micro lens 41 … lens 41 is, for example, a so-called biconvex lens” e.g. see figures 5-6) respectively disposed at positions corresponding to the plurality of light emitting elements in the optical axis direction (implicit given groupings of rays in figure 5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. international patent document WO2016/047621, using US Patent Application Publication 2017/0299922 as an English translation, in view of Nagahara et al. US Patent Application Publication 2016/0186958.

Matsuura does not disclose wherein a center of the light emitting element is spaced apart from a center of the convex lens section in a direction perpendicular to the optical axis direction.
) inter alia paragraph [00068] “optical axis to one end of the lens in the offset direction of the light source which is perpendicular to the optical axis thereof”) for the purpose of condensing the light from a plurality of sources (paragraph [0038]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the head up display device as disclosed by Matsuura to have a center of the light emitting element is spaced apart from a center of the convex lens section in a direction perpendicular to the optical axis direction as taught by Nagahara for the purpose of condensing the light from a plurality of sources (paragraph [0038]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narushima US Patent Application Publication 2019/0072799; in regards to a similar device.
Yang et al. US Patent Application Publication 2014/0240839; in regards to a similar diffuser.
Pierre US Patent 10,241,365; in regards to a similar device.
Suzuki et al. US Patent 4,427,265; in regards to a similar diffuser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                   March 8, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding terms “upwardly” and “downwardly” are not interpreted to mean a particular direction, however “upwardly” and “downwardly” are interpreted to mean directions opposite to each other.